United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Concord, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Erik B. Blowers, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1300
Issued: March 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 19, 2018 appellant, through counsel, filed a timely appeal from a May 8, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective December 1, 2017; (2) whether appellant
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

has met her burden of proof to establish continuing disability or residuals on or after December 1,
2017 causally related to her December 6, 2012 employment injury; and (3) whether appellant has
established that the acceptance of her claim should be expanded to include additional conditions
as a result of her accepted employment injury.
FACTUAL HISTORY
On December 6, 2012 appellant, then a 37-year-old sales distribution clerk, filed a
traumatic injury claim (Form CA-1) alleging that, on that date, she injured her right shoulder when
she lifted a package out of a cage while in the performance of duty. She did not immediately stop
work following the injury. On December 27, 2013 OWCP accepted the claim for right shoulder
strain.
A July 14, 2013 magnetic resonance imaging (MRI) scan found mild degenerative
acromioclavicular (AC) joint changes, but no impingement. Diagnoses included mild subdeltoid
bursitis and mild AC joint degenerative changes.
On July 30, 2014 appellant underwent an OWCP-authorized right shoulder arthroscopic
rotator cuff repair, performed by Dr. Bryan T. Edwards, a Board-certified orthopedic surgeon and
sports medicine physician. By letter dated September 10, 2014, OWCP paid appellant
compensation on the periodic rolls for temporary total disability, with the first payment covering
the period July 31 to August 23, 2014.
On February 25, 2015 appellant underwent a second OWCP-authorized right shoulder
arthroscopic rotator cuff repair, also performed by Dr. Edwards.
On May 18, 2015 OWCP referred appellant for a second opinion evaluation with
Dr. Harrison A. Latimer, a Board-certified orthopedic surgeon, for an opinion regarding the status
of the accepted condition, appropriate treatment, and extent of disability. Dr. Latimer, in a
June 17, 2015 report, performed a physical examination and reviewed the statement of accepted
facts (SOAF) and medical records. Appellant’s physical examination revealed full right shoulder
range of motion and no significant muscle weakness. Based on review of objective findings,
Dr. Latimer found that the accepted right shoulder “sprain” had resolved. He determined that
appellant’s subjective complaints clearly outweighed the objective findings. Dr. Latimer
attributed her continued pain complaints to upper extremity neuritis and opined that she was unable
to perform her date-of-injury job. He recommended that a functional capacity evaluation (FCE),
nerve conduction velocity study, and electromyography be performed.
In a July 15, 2015 report, Dr. Edwards noted appellant’s medical history, which included
two shoulder surgeries due to her rotator cuff injury. He reported that her first shoulder surgery
involved decompression shoulder surgery due to repetitive overuse of her shoulder. As a result of
rehabilitation following the surgery, appellant developed a tear, which resulted in rotator cuff tear
repair surgery. Diagnoses included bilateral upper extremity weakness and cervical radiculopathy,
which he attributed to her employment duties. Dr. Edwards further observed that these conditions
were not preexisting, but were instead a direct result of her repetitive overuse at work. He
concluded that appellant was currently limited by cervical conditions and that she had progressed
as far as possible with respect to her rotator cuff condition.

2

Dr. Edwards, in an October 14, 2015 report, noted that he had treated appellant for a
December 6, 2012 right shoulder employment injury. He summarized her history of injury and
medical treatment provided, including surgeries performed on July 30, 2014 and
February 25, 2015. Dr. Edwards reported that appellant had complained of neck and arm pain, but
the focus at the time had been more on her shoulder issues. As her shoulder condition improved,
he noted that her underlying cervical condition became the focus of her issues. Dr. Edwards opined
that appellant also sustained a neck injury due to the accepted December 6, 2012 employment
injury and that she was currently dealing with the ramifications of that injury.
On June 17, 2016 OWCP received an addendum from Dr. Latimer clarifying his prior
opinion. Dr. Latimer opined that appellant required no further treatment for her shoulder problem,
but required treatment for carpal tunnel syndrome.
By decision dated March 14, 2017, OWCP denied expansion of the acceptance of
appellant’s claim to include a cervical condition, finding that the evidence of record was
insufficient to establish causal relationship between the cervical condition and the accepted
December 6, 2012 employment injury.
Dr. Edwards, in a July 17, 2017 report, related that since the 2012 employment injury
appellant had neck, arm, and shoulder pain. Appellant’s physical examination revealed mildly
painful shoulder forward flexion, full right shoulder internal and external rotation, right-side C5
dermatome sensory loss, and 2+ triceps, biceps, and brachioradialis reflexes. She complained of
headaches when putting her head into deep flexion and extension. Dr. Edwards diagnosed healed
right shoulder rotator cuff repair, cervical neuralgia due to multilevel cervical fusion, right arm
weakness, and headaches. He opined that appellant’s rotator cuff injury had resolved and that her
current limitations were neurologically caused.
In a July 27, 2017 report, Dr. Edwards summarized appellant’s medical history, noted her
pain complaints, and provided physical examination findings. Under assessment, he diagnosed
cervical neuralgia due to multilevel cervical fusion and healed right shoulder cuff repair.
Dr. Edwards opined that appellant was capable of working with restrictions of no lifting more than
five pounds with her right arm.
In a letter dated August 24, 2017, OWCP referred appellant, a SOAF, and list of questions,
for a second opinion evaluation with Dr. Joseph Estwanik, a Board-certified orthopedic surgeon,
to determine the status of appellant’s accepted condition and disability. The questions included:
(1) whether the accepted condition of right shoulder sprain had resolved; (2) whether there are any
residual conditions causally related to the December 6, 2012 employment injury; (3) whether the
diagnosed conditions are medically connected to the accepted factors of employment; (4) whether
appellant is able to return to her date-of-injury position as a sales and distribution associate; and
(5) if she is not able to return to her date-of-injury job, is she able to work in a limited capacity.
In a September 13, 2017 report, Dr. Estwanik noted appellant’s December 6, 2012
employment injury, reviewed the medical record, and provided detailed physical examination
findings. He noted that appellant reported an unstable right shoulder in addition to cervical, left
shoulder, right hand, and upper back pain complaints. Appellant also reported an inability to sleep
on her side, wash her back, put her coat on, reach a high shelf, throw a ball, or lift 10 pounds above

3

her shoulder. Dr. Estwanik also noted that the June 7, 2015 emergency room records indicated
that appellant had been diagnosed with pneumothorax and rib fractures after a recent fall at home.
He noted that the accepted employment-related condition was right shoulder strain. Physical
examination findings included no audible or palpable right shoulder crepitance with active
movement, full bilateral internal and external passive rotation, negative forward flexion, and
negative abduction impingement testing. Dr. Estwanik opined that the accepted condition of right
shoulder sprain had resolved. He pointed out that a January 14, 2013 MRI scan confirmed no
rotator cuff abnormality or relationship to the December 6, 2012 employment injury. The only
diagnosis made on the MRI scan was mild bursitis and preexisting mild AC joint inflammation.
Furthermore, the operative note 19 months after the employment injury confirmed an intact rotator
cuff with no tear observed. The first evidence of a small right rotator cuff tear was two years after
the date of injury, which Dr. Estwanik opined was “remote to her mechanism of injury and is
remote to the objective first MRI scan that demonstrated an intact rotator cuff.”
In response to a specific question as to whether appellant had residual conditions causally
related to the December 6, 2012 employment injury, he responded that she had an excellent
recovery and no residual conditions due to the December 6, 2012 employment injury.
Dr. Estwanik also explained that her current cervical complaints were unrelated to the accepted
right shoulder sprain. He opined that appellant was able to return to her regular job as it related to
the resolved accepted employment injury. Dr. Estwanik concluded that she required treatment for
her preexisting depression, which was unrelated to her accepted employment injury. He further
opined that “the remote surgeries were not related to or attributable to the accepted facts of
shoulder strain by the anatomic findings produced on [the] initial MRI [scan] and the initial
arthroscopic procedure.”
In a letter dated September 29, 2017, OWCP proposed to terminate appellant’s wage-loss
compensation and medical benefits based on Dr. Estwanik’s September 13, 2017 report. It
informed her that Dr. Estwanik found that she no longer had residuals or disability causally related
to the December 6, 2012 employment injury as her accepted condition of “sprain of shoulder and
upper arm, other specified sites, right” had resolved. OWCP afforded appellant 30 days to respond
if she disagreed with the proposed termination.
On October 20, 2017 counsel requested that the acceptance of appellant’s claim be
expanded to include the additional condition of rotator cuff tear, for which OWCP had previously
authorized surgery.
In a letter dated October 26, 2017, counsel disagreed with the proposal to terminate
appellant’s wage-loss compensation and medical benefits. He asserted that she had developed a
consequential rotator cuff injury as the result of the first authorized arthroscopic surgery. Counsel
further asserted that, prior to terminating appellant’s compensation, OWCP should develop the
issue of whether she developed depression as a consequence of her accepted December 6, 2012
employment injury.
Counsel submitted an October 25, 2015 report by Dr. Edwards attributing the right rotator
cuff tear to the physical therapy appellant received following her July 30, 2014 right shoulder
surgery.

4

By decision dated December 4, 2017, OWCP terminated appellant’s wage-loss
compensation and medical benefits, effective that same date, finding that the weight of the
evidence rested with Dr. Estwanik who found that appellant no longer had residuals or disability
causally related to the accepted employment injury.
On December 11, 2017 counsel again wrote to OWCP and noted that it had not responded
to his previous requests to expand acceptance of appellant’s claim to include the right rotator cuff
tear for which she had undergone authorized surgery. He also requested that acceptance of
appellant’s claim be expanded to include depression, as diagnosed by Dr. Estwanik.
On March 6, 2018 appellant, through counsel, requested reconsideration. Counsel asserted
that OWCP’s decision to terminate wage-loss compensation and medical benefits was premature
as it had failed to consider the request to expand acceptance of her claim to include additional
consequential conditions. He noted that he had requested that OWCP expand her claim several
times as well as having submitted additional evidence supporting the expansion of her claim. In
support of the reconsideration request, counsel submitted letters that he had written concerning the
request to expand appellant’s claim.
By decision dated May 8, 2018, OWCP noted that counsel had, on several occasions,
requested that the acceptance of appellant’s claim be expanded to include the condition of rotator
cuff tear, for which surgery had been authorized. However, it denied modification of the
December 4, 2017 termination decision, finding that the letters counsel submitted were irrelevant
as the underlying issue was medical in nature.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits.3 After it has determined that an employee
has disability causally related to his or her federal employment, it may not terminate compensation
without establishing that the disability has ceased or that it is no longer related to the employment.4
OWCP’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.6 To terminate authorization for medical treatment, OWCP must

3
R.P., Docket No. 17-1133 (issued January 18, 2018); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB
197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
4

D.M., Docket No. 17-1992 (issued September 12, 2018); I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB
734 (2003).
5

R.P., supra note 3; J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

6

D.M., supra note 4; T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

5

establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.7
ANALYSIS -- ISSUE 1
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective December 1, 2017.
On August 24, 2017 OWCP referred appellant for a second opinion evaluation with
Dr. Estwanik to determine whether she had ongoing residuals or disability and the status of her
accepted condition. It noted that it provided Dr. Estwanik with a SOAF, the medical record, and
a list of questions. In a report dated September 13, 2017, Dr. Estwanik opined that appellant’s
right shoulder sprain had resolved.
The Board notes that the list of questions sent to Dr. Estwanik directed him to refer to an
attached SOAF. However, the list of questions found in the record does not contain such an
attachment. It is OWCP’s responsibility to provide a complete and proper frame of reference for
a physician by preparing a SOAF.8 OWCP’s procedures dictate that when an OWCP medical
adviser, second opinion specialist, or referee physician renders a medical opinion based on a SOAF
which is incomplete or inaccurate or does not use the SOAF as the framework in forming his or
her opinion, the probative value of the opinion is seriously diminished or negated altogether.9 As
it remains unclear whether Dr. Estwanik based his opinion on an accurate SOAF, the Board finds
that the probative value of Dr. Estwanik’s opinion is diminished and insufficient to be afforded the
weight of the medical evidence.10
The Board therefore finds that OWCP failed to meet its burden of proof in terminating
appellant’s wage-loss compensation and medical benefits, effective December 1, 2017, based on
Dr. Estwanik’s second opinion report.11
ANALYSIS -- ISSUE 3
The Board finds that the case is not in posture for decision.
The Board notes that when OWCP referred appellant for a second opinion evaluation with
Dr. Estwanik, it provided a list of questions which included whether appellant’s diagnosed
conditions are medically connected to the accepted factors of employment. Dr. Estwanik opined
in his September 13, 2017 report that appellant’s rotator cuff tear was not work related. He
explained that a January 14, 2013 MRI scan confirmed no rotator cuff abnormality or relationship
7

R.P., supra note 3; Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

8

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, supra note 6.

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990); see L.J., Docket No. 14-1682 (issued December 11, 2015).
10

See L.J., Docket No. 16-1852 (March 22, 2018).

11

In light of the Board’s disposition in Issue 1, Issue 2 is rendered moot.

6

to the December 6, 2012 employment injury. Dr. Estwanik noted that the first evidence of a small
right rotator cuff tear was two years after the date of injury, which was “remote to her mechanism
of injury and is remote to the objective first MRI [scan] that demonstrated an intact rotator cuff.”
However, he failed to explain with sufficient rationale why the rotator cuff tear was not
employment related.12
The Board notes that proceedings under FECA are not adversarial in nature, and OWCP is
not a disinterested arbiter. The claimant has the burden of proof to establish entitlement to
compensation. However, OWCP shares responsibility in the development of the evidence to see
that justice is done. Once it undertakes development of the record, it must do a complete job in
procuring medical evidence that will resolve the relevant issues in the case.13 Accordingly, the
Board finds that the case must be remanded to OWCP.14 On remand OWCP should prepare an
updated SOAF and request that Dr. Estwanik submit a supplemental report regarding whether
appellant’s claim should be expanded to include additional conditions. Following this and any
further development deemed necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective December 1, 2017. The Board further finds that
the case is not in posture for decision as to whether acceptance of the claim should be expanded to
include appellant’s consequential right rotator cuff tear.

12

Cf. Linda L. Mendenhall, 41 ECAB 532 (1990).

13

See A.P., Docket No. 17-0813 (issued January 3, 2018); Richard F. Williams, 55 ECAB 343, 346 (2004).

14

H.T., Docket No. 18-0979 (issued February 4, 2019).

7

ORDER
IT IS HEREBY ORDERED THAT the May 8, 2018 decision of the Office of Workers’
Compensation Programs is reversed in part and set aside in part. This case is remanded to OWCP
for further development consistent with this decision, to be followed by a de novo decision.
Issued: March 22, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

